               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


LEON DUNCAN,


       Plaintiff,

V.                                          CASE NO. CV420-019


OFFICER JACKSON, COI,


       Defendant.




                               ORDER


       Before the Court is the Magistrate Judge's April 13, 2021,

Report and Recommendation (Doc. 4), to which Plaintiff has not

filed objections. After a careful de novo review of the record,

the Report and Recommendation is ADOPTED as the Court's opinion in

this   case.   Therefore,   Plaintiff's complaint is DISMISSED.   The

Clerk of Court is DIRECTED to CLOSE this case.


       SO ORDERED this          day of June 2021.



                                  WILLIAM T. MOORE,
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
